People v Ascencio (2014 NY Slip Op 06595)
People v Ascencio
2014 NY Slip Op 06595
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
REINALDO E. RIVERA
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2012-10652
 (Ind. No. 3415/08)

[*1]The People of the State of New York, respondent, 
vHarry Ascencio, appellant.
Lynn W. L. Fahey, New York, N.Y., for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Linda Breen of counsel; Robert Ho on the memorandum), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Carroll, J.), imposed October 25, 2012, as amended November 13, 2012, on the ground that the sentence was excessive.
ORDERED that the sentence, as amended, is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248, 257; People v DeSimone, 80 NY2d 273, 283; People v Jackson, 114 AD3d 807, 808; People v Foster, 87 AD3d 299, 303), and, thus, does not preclude review of his excessive sentence claim.  However, contrary to the defendant's contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., RIVERA, AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court